Citation Nr: 1132104	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  09-06 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an apportionment of the Veteran's VA compensation benefits on behalf of the Veteran's minor children.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel



INTRODUCTION

The Veteran served on active duty from September 2001 to June 2002, August 2003 to June 2004, and January 2005 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 apportionment decision a Regional Office (RO) of the Department of Veterans Affairs (VA) in Seattle, Washington.  The appellant is the Veteran's former spouse.  The appellant testified before the undersigned Veterans Law Judge in April 2011; a transcript of that hearing is associated with the claims file.

This appeal was previously remanded in March 2011 for further evidentiary and procedural development.  As discussed further below, such development has yet to be accomplished.  As such, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant is seeking an apportionment of the Veteran's service-connected compensation benefits on behalf of their two minor children.  In March 2011, the Board remanded this appeal to ensure compliance with the special procedural regulations subject to a "contested claim" and to contact the State of Washington for information concerning the child or children for whom the Veteran's VA benefits are already being withheld.  The case was returned to the Board shortly following the March 2011 remand, and the appellant testified before the undersigned Veterans Law Judge as to the issue of entitlement to an apportionment.  

A remand confers on the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Here, there is no indication that any of the development requested in the March 2011 Board remand has been accomplished.  As such, another remand is necessary to ensure compliance with the prior remand order.  See id.  

With respect to the need to comply with special procedural regulations subject to a "contested claim," the Board notes that the Veteran was supposed to be notified of the appellant's April 2011 hearing and given an opportunity to be present at such hearing to provide testimony on his behalf.  38 C.F.R. § 20.713 (2010).  Such action was not accomplished.  In order to rectify this procedural error, the Agency of Original Jurisdiction (AOJ) should, in addition to providing the Veteran with a copy of the December 2008 statement of the case and appellant's February 2009 substantive appeal, provide the Veteran with a copy of the April 2011 hearing transcript such that he might provide a written response.  He should also be notified that he is entitled to an opportunity to present oral testimony, if he so desires.  The appellant should be notified of any hearing scheduled and/or provided a copy of any written response submitted by the Veteran.  See id.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that all contested claims procedures have been followed.  The AOJ will furnish the Veteran with a copy of the December 2008 statement of the case and the content of the appellant's February 2009 substantive appeal.  The Veteran should be afforded the opportunity to respond thereto.  

2.  The AOJ will furnish the Veteran with a copy of the April 2011 Board hearing transcript and notify him that he is entitled to an opportunity to present oral testimony before a member of the Board and/or submit a written rebuttal to the appellant's testimony.  The appellant should be notified of any hearing scheduled (and given an opportunity to appear) and/or provided a copy of any written rebuttal submitted by the Veteran (and given an opportunity to respond).  

3.  Contact the State of Washington Department of Social and Health Services, Division of Child Support, and request specific information concerning the child or children for whom the Veteran's VA benefits are being withheld.  In particular, it should be determined by the AOJ whether such withholding is for the benefit of the appellant's children or another child of the Veteran.  If the withholding is for the benefit of the appellant's children, the AOJ should inquire as to how much is being forwarded to her on a monthly basis.

4.  When the development requested above has been completed, review the appeal on the basis of the additional evidence received.  If the benefit sought is not granted, the appellant and the Veteran will be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


